Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
To the extent that component (b) fulfills the role of a crosslinker, it would be necessary in the instance where component (b) correlates with residues A and B adhering to formula (III) that at least two of the groups R5 would have to correspond to an alkoxy group, an acetoxy group, or a ketoxime group.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Examiner is unclear what an acyl ketoxime group as disclosed in claim 2 is though it is suspected that Applicant had intended that these be indicated as alternative permutations of R6.  
Claims 8, 9, and 13 are problematic because, due to the manner in which the quantities are reported, the Examiner cannot ascertain whether the stated quantities are supposed to represent weight fractions (ordinarily disclosed in terms of a percentage), or if instead the specified quantities of silicone-imide crosslinker, and condensation-curable organopolysiloxane are within those ranges regardless of what the total “weight” of the composition is.  (A “part” is not a unit of measurement per se in the same manner as is, for instance, “grams”.)  That is, would a composition prepared by a competitor that contains 500 g of a polymer anticipatory of claimed component (a) and 30 g of a compound anticipatory of crosslinker (b) infringe Applicants’ invention?  By the first inference, it would whereas, by the second, it would not.  It is noted that exemplifications of the composition summarized in Table 1 all total 100 parts in which case 2 to 20 parts of a crosslinker, as required by claim 8, would be equated with 2-20 weight (mass) %  If not normalized to 100 parts, the limitations disclosed in claims 8, 9, and 13 lose all meaning, especially since their quantities are not disclosed in relation to that of at least one other ingredient.
	For the purpose of evaluating the instant invention against the prior art in consideration of the context provided by Table 1 of the instant Specification, it will be presumed that the stated quanties are percentages with the appreciation that even this construal cannot be quite accurate since, under that construal, component (a) could make up 100% of the composition.  Applicant is required to make clarifying amendments.
Claim Interpretation
	While not constituting a foundation for rejection, it is believed that formula (IV) misrepresents the structural attributes of the second permutation of moieties A and B, particularly insofar as it discloses R6 as connoting a ketoxime group.  A ketoxime group is one of the formula

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hence, a ketoxime group in the context of formula (IV) bonded to an oxygen atom would result in a silicon-bound group featuring an O-O bond.  It is recommended that formula (IV) be redrawn and, at the same time, R6 be re-defined as an alkoxy group, an acyloxy group, and a ketoxime group.  (This assumes that “acy” and “ketoxime” were indeed supposed to recite different embodiments of R6.
	Also, the Examiner questions whether or not it is true that the embodiments of a polysiloxane resin defined by claim 10 must contain exactly 1 Q unit since there is no variable attached.  Applicant is cautioned to exercise care in order to avoid introducing new matter assuming this had not been their intent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 13-16, 17-20, 23, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryang, GB 2131038A.
	Ryang discloses the synthesis of compounds adhering to formula (6) on page 3 of the document where the variable Z adheres to formula (1) on page 1.  This copolymer compound is formulated into a composition containing the materials outlined in the paragraph bridging pages 3 and 4 further including a silanol-terminated polydiorganosiloxane anticipatory of claimed component (a), condensation catalyst, and a curing agent as defined by the subject matter on page 4, lines 4-17.  See also page 4, lines 18-30 where a comprehensive list of suitable condensation catalysts is listed.  Fillers inclusive of silica and iron oxide (claims 18-20) are contemplated at the top of page 5.  
	As for claims 8-9, 13-14, and 17, Example 3 teaches a composition anticipatory of their requirements.  Regarding claims 25 and 26, Ryang is not forthcoming as to what applications would benefit from the use of the prior art compositions except to volunteer sealant applications (page 6, line 5) and high temperature environments (page 7, lines 3-4).  It can at least be said that sealants are coated onto substrates.
	It is submitted that, because the prior art copolymer features all of the same structural attributes as are included between the claimed base polymer and crosslinker, it would inherently have a similar heat stability profile.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 18, 21-22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ryang, GB 2131038A.
Concerning claim 11, page 5, lines 47+ outline a list of monomers of which at least one contributes a diorganosiloxane unit comprising phenyl groups.  Further, the viscosity range disclosed in association with the prior art silanol-terminated diorganosiloxane is consistent with a polymer that would have fewer than 2,000 total repeat units.
	The paragraph bridging pages 3 and 4 indicates that 0 to 3000 parts of a component conforming with the requirements of claimed component (a) are combined with the siloxane-imide copolymer. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976).  The same foundation justifying a determination of unpatentability for claims 21 and 22 applies.  See page 6, lines 14-16 where a range of suitable filler quantities encompassing of those outlined in claims 21 and 22 is disclosed.
Although some of the other additives, aside from fillers, recited in claim 18 are not expressly disclosed by the reference, the Examiner takes notice of the fact that these classes of material are frequently employed in the formulation of polysiloxane compositions (and polymer compositions in general).  This is true particularly of the heat stabilizer and flame retardant given that page 7, lines 3 and 4 state that the prior art compositions have utility specifically in high temperature applications.
	While Ryang mentions sealants and uses in high temperature environments, the reference is silent as to on what types of substrates the prior art composition is applied.  On the other hand, claim 27 is essentially all-encompassing of the materials used in commerce and, further, because the polymers are recommended for products exposed to high temperatures, the substrates themselves would have to be stable at high T thus making glass, ceramic, metals, and some plastics, such as polyimide, good candidates.
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Examiner located several references that taught compounds adhering to formula (II) where A and B correlated with residues of formula (IV), but never in the context of a crosslinking agent.  Rather, they were employed strictly as (co)monomers in the production of polysiloxane homo- and copolymers.  Among the references disclosing equivalent compounds in that capacity include the article entitled “High Oxygen Permselectivity through a Membrane from Novel Soluble Imido-bridged Ladder Polysiloxane” authored by Xu et al. and published in Chemistry Letters (2016) 45, 424-426, JP 05-001078, JP 2017-148695, and the article entitled “Precursors for Pyromellit-bridged Silica Sol-gel Hybrid Materials” authored by Pfeifer et al., and published in the New Journal of Chemistry (2013) 37, 169.
U.S. Patent # 4,533,737 teaches a condensation-curable polysiloxane composition where the crosslinker has imide residues but does not conform to formula (II) of claim 1 where A and B are moieties corresponding to (III) and (IV).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 22, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765